IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


CLAY CALDWELL,                               : No. 74 EM 2014
                                             :
                     Petitioner              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
HON. JEFFREY R. MINEHART,                    :
                                             :
                     Respondent              :


                                         ORDER



PER CURIAM

       AND NOW, this 8th day of August, 2014, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.                The

Prothonotary is directed to strike the name of the jurist from the caption.